DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 1/19/22.  Claims 1-20 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 101
Rejections to original Claims 12-17 under 35 USC § 101 have been withdrawn.


Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6, 10-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (Thompson; US 2017/0025012) in view of Noh (US 2015/0170522), further in view of Moustafa et al. (Moustafa; 2019/0051188).
Regarding Claim 1, Thompson discloses a method for vehicle traffic behavior monitoring and feedback (Abstract), comprising:
collecting vehicle sensor data from a set of vehicles operating in a traffic environment, wherein each vehicle transmits vehicle sensor data via a communications network alert system 10 provides vehicle dynamics data from a host vehicle 12 as it travels on a road or highway 14 in a general path of travel "A" to other vehicles on the highway 14…the vehicle dynamics data generated and transmitted by the host vehicle 12 can therefore be received by at least the first receiving vehicle 16 and the second receiving vehicle 18, as well as the sensed vehicle 20);
forming a consensus block of aggregate data, wherein the aggregate data comprises individual vehicle sensor data from each vehicle in the set of vehicles ([0034] alert system 10 functions to send and receive data in a vehicle mobility data format, for example such as Basic Safety Message (BSM) format…vehicle mobility data 26 can include items such as latitude, longitude, time, heading angle, speed, lateral acceleration, longitudinal acceleration, yaw rate, throttle position, brake status, steering angle…V2X data 32 is used to create a track list 58), 
detecting, in the consensus block, a vehicle motion pattern, wherein the vehicle motion pattern deviates from a threshold by greater than a tolerance ([0035] the data from the list generator 34 is periodically updated at predefined intervals…in a traffic hazardous condition module 38, if data from any of the tracked vehicles within the predefined window 22 varies beyond predefined limits a transient condition, such as a swerve condition is identified… data indicating a swerve condition of the sensed vehicle 20 is evaluated against the data of the remaining vehicles within the predefined window 22);
mapping the vehicle motion pattern to a particular vehicle in the set of vehicles ([0038] if the result of the analyses conducted in the identification step 42 is "YES", indicating the swerve condition of the sensed vehicle 20 may be hazardous to the other vehicles within the predefined window 22, the program in a generate message step 56 generates a warning message); and
warning message).
Thompson doesn’t specify sending the vehicle sensor information to a processor through the V2V network, Thompson uses a processor onboard the vehicle ([0032]) to perform the claimed functions.  Also, Thompson does not teach that the processor discards duplicate data and repetitive data from the consensus block.
In the same field of endeavor, Noh discloses a method for transmitting traffic information includes detecting an occurrence event by a first vehicle terminal; generating a traffic information message including information for the occurrence event by the first vehicle terminal; transmitting the traffic information message through vehicle to vehicle (V2V) communication by the first vehicle terminal; receiving and analyzing the traffic information message by the second vehicle terminal which drives in an opposite direction as compared to the first vehicle terminal; retransmitting the traffic information message to a third vehicle terminal located behind the first vehicle terminal depending on an analysis result of the traffic information message by the second vehicle terminal; and outputting an alert based on the event occurrence information of the traffic information message transmitted from the second vehicle terminal to the third vehicle terminal.
Noh teaches sending vehicle data to a processor via a communications network ([0041] the control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller or the like…the computer readable medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN). FIG. 1 is a conceptual diagram showing a traffic information delivery process using V2V communication according to the present invention).
the second vehicle terminal 200 receives the traffic information message through the V2V communication (S21); [0062] second vehicle terminal 200 verifies whether the received traffic information message is duplicated (S22); [0063] if the received traffic information is a duplicate message, the second vehicle terminal 200 deletes the message (S221)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with Noh sending data to a processor and deleting duplicates and repetitive data to provide real-time characteristics and so that vehicle terminals of the vehicles are prevented from transmitting the same traffic information redundantly, creating a more accurate and efficient system, as suggested by Noh ([0007]-[0008], [0094]).
Regarding the new limitation of determining whether the set of vehicles includes enough vehicles to form a quorum; forming, responsive to determining that the set of vehicles forms a quorum, a consensus block of aggregate data:
Thompson teaches the V2X data 32 is used to create a track list of the data representing the status of each of the various vehicles within the predefined window 22, such as the first receiving vehicle 16, the second receiving vehicle 18 and the sensed vehicle 20 ([0034]).  And, a tracker module  in communication with the communication module 30 is used to distinguish a sensed vehicle 20 and at least one other vehicle 16, 18 proximate to the host vehicle 12 ([0042]), suggesting a quorum of vehicles is formed.  Hence, Thompson teaches the vehicles determined to be in the predefined window 22 of traffic environment are the select group that communicate data, to the host, that is used to form a consensus block of aggregate data ([0034]), but doesn’t specify a quorum is determined.

Moustafa teaches determining whether the set of vehicles includes enough vehicles to form a quorum ([0042] if a quorum (e.g., a specified amount) of votes is obtained, then the decision component 338 may determine to carry out the course of action; [0053] If a quorum of the vehicles in the platoon (e.g., a specified amount of vehicles) agrees on the course of action, the leader may determine to pursue the course of action) and forming, responsive to determining that the set of vehicles forms a quorum, a course of action ([0042], [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Noh with Moustafa using a quorum in order to ensure safety and efficient traffic management in the surrounding environment as autonomous vehicles collaborate with one another, as suggested by Moustafa ([0002]).

Regarding Claim 2, Thompson discloses updating the consensus block with data from non-vehicular sensors ([0033], [0037] GPS coordinates are provided by satellites).
Regarding Claim 4, Thompson discloses the feedback response comprises alerting a driver in the mapped vehicle ([0038] in addition to displaying the warning message to the driver of the host vehicle 12…the warning message is then transmitted to each of the vehicles within the predefined window 22, including the first receiving vehicle 16, the second receiving vehicle 18 and the sensed vehicle 20).
Regarding Claim 6, Thompson discloses the feedback response comprises alerting drivers of other vehicles in the set of vehicles ([0038]).
Regarding Claim 10, Thompson discloses the set of vehicles comprises at least one of road vehicles, aircraft, ships, trains, and pedestrians operating personal-movement devices ([0032] vehicles travels on road, Fig 1).
Regarding Claim 11, Thompson discloses transmitting, generating and transmitting data identifying a transient condition of motor vehicle, comprises: providing a communication module in a host vehicle used to receive and send vehicle data in vehicle mobility data format; converting the vehicle data in a list generator to specific vehicle identification data in a track list to distinguish a sensed vehicle and at least one other vehicle positioned proximate to the host vehicle; periodically updating the vehicle data for the sensed vehicle and the at least one other vehicle using a tracker module in communication with the list generator; generating transient condition data identifying when a transient condition of the sensed vehicle is present using a transient condition data device in communication with the tracker module; forwarding the transient condition data to a message standard conformance module in the communication module; and transmitting the transient condition data to the at least one other vehicle proximate to the host vehicle).  Noh teaches using a processor for transmitting vehicle data ([0041]).

Regarding Claim 12, Thompson discloses a method for vehicle traffic behavior monitoring and feedback (Abstract, [0035]), the method comprising:


alert system 10 provides vehicle dynamics data from a host vehicle 12 as it travels on a road or highway 14 in a general path of travel "A" to other vehicles on the highway 14…the vehicle dynamics data generated and transmitted by the host vehicle 12 can therefore be received by at least the first receiving vehicle 16 and the second receiving vehicle 18, as well as the sensed vehicle 20);
alert system 10 functions to send and receive data in a vehicle mobility data format, for example such as Basic Safety Message (BSM) format…vehicle mobility data 26 can include items such as latitude, longitude, time, heading angle, speed, lateral acceleration, longitudinal acceleration, yaw rate, throttle position, brake status, steering angle…V2X data 32 is used to create a track list 58), 
the data from the list generator 34 is periodically updated at predefined intervals…in a traffic hazardous condition module 38, if data from any of the tracked vehicles within the predefined window 22 varies beyond predefined limits a transient condition, such as a swerve condition is identified… data indicating a swerve condition of the sensed vehicle 20 is evaluated against the data of the remaining vehicles within the predefined window 22);
if the result of the analyses conducted in the identification step 42 is "YES", indicating the swerve condition of the sensed vehicle 20 may be hazardous to the other vehicles within the predefined window 22, the program in a generate message step 56 generates a warning message); and
warning message*).
Thompson doesn’t specify a computer program product and computer readable storage media, and sending the vehicle sensor information to a processor through the V2V network, Thompson uses a processor onboard the vehicle ([0032]) to perform the claimed functions.  Also, Thompson does not teach that the processor discards duplicate data and repetitive data from the consensus block
Noh teaches a computer program product and computer readable storage media ([0041]).
Noh teaches sending vehicle data to a processor via a communications network ([0041] the control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller or the like…the computer readable medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN). FIG. 1 is a conceptual diagram showing a traffic information delivery process using V2V communication according to the present invention).
Noh teaches a processor discards duplicate data and repetitive data from the consensus block ([0061] FIG. 3, the second vehicle terminal 200 receives the traffic information message through the V2V communication (S21); [0062] second vehicle terminal 200 verifies whether the received traffic information message is duplicated (S22); [0063] if the received traffic information is a duplicate message, the second vehicle terminal 200 deletes the message (S221)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with Noh using a computer program product and storage media, sending data to a processor and deleting duplicates and repetitive data to provide real-time characteristics and so that vehicle terminals of the vehicles are prevented from transmitting the same traffic information redundantly, creating a more accurate and efficient system, as suggested by Noh ([0007]-[0008], [0094]).
Regarding the new limitation of determining whether the set of vehicles includes enough vehicles to form a quorum; forming, responsive to determining that the set of vehicles forms a quorum, a consensus block of aggregate data:
Thompson teaches the V2X data 32 is used to create a track list of the data representing the status of each of the various vehicles within the predefined window 22, such as the first receiving vehicle 16, the second receiving vehicle 18 and the sensed vehicle 20 ([0034]).  And, a tracker module  in communication with the communication module 30 is used to distinguish a sensed vehicle 20 and at least one other vehicle 16, 18 proximate to the host vehicle 12 ([0042]), suggesting a quorum of vehicles is formed.  Hence, Thompson teaches the vehicles determined to be in the predefined window 22 of traffic environment are the select group that communicate data, to the host, that is used to form a consensus block of aggregate data ([0034]), but doesn’t 
Moustafa teaches determining whether the set of vehicles includes enough vehicles to form a quorum ([0042] if a quorum (e.g., a specified amount) of votes is obtained, then the decision component 338 may determine to carry out the course of action; [0053] If a quorum of the vehicles in the platoon (e.g., a specified amount of vehicles) agrees on the course of action, the leader may determine to pursue the course of action) and forming, responsive to determining that the set of vehicles forms a quorum, a course of action ([0042], [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Noh with Moustafa using a quorum in order to ensure safety and efficient traffic management in the surrounding environment as autonomous vehicles collaborate with one another, as suggested by Moustafa ([0002]).

Regarding Claim 13, Thompson discloses program instructions to update the consensus block with data from non-vehicular sensors ([0033], [0037] GPS coordinates are provided by satellites).

Regarding Claim 18, Thompson discloses a computer system ([0032]), comprising:
a processor ([0032]);



alert system 10 provides vehicle dynamics data from a host vehicle 12 as it travels on a road or highway 14 in a general path of travel "A" to other vehicles on the highway 14…the vehicle dynamics data generated and transmitted by the host vehicle 12 can therefore be received by at least the first receiving vehicle 16 and the second receiving vehicle 18, as well as the sensed vehicle 20);
alert system 10 functions to send and receive data in a vehicle mobility data format, for example such as Basic Safety Message (BSM) format…vehicle mobility data 26 can include items such as latitude, longitude, time, heading angle, speed, lateral acceleration, longitudinal acceleration, yaw rate, throttle position, brake status, steering angle…V2X data 32 is used to create a track list 58), a
the data from the list generator 34 is periodically updated at predefined intervals…in a traffic hazardous condition module 38, if data from any of the tracked vehicles within the predefined window 22 varies beyond predefined limits a transient condition, such as a swerve condition is identified… data indicating a swerve condition of the sensed vehicle 20 is evaluated against the data of the remaining vehicles within the predefined window 22);
if the result of the analyses conducted in the identification step 42 is "YES", indicating the swerve condition of the sensed vehicle 20 may be hazardous to the other vehicles within the predefined window 22, the program in a generate message step 56 generates a warning message); and
warning message).
Regarding the new limitation of determining whether the set of vehicles includes enough vehicles to form a quorum; forming, responsive to determining that the set of vehicles forms a quorum, a consensus block of aggregate data:
Thompson teaches the V2X data 32 is used to create a track list of the data representing the status of each of the various vehicles within the predefined window 22, such as the first receiving vehicle 16, the second receiving vehicle 18 and the sensed vehicle 20 ([0034]).  And, a tracker module  in communication with the communication module 30 is used to distinguish a sensed vehicle 20 and at least one other vehicle 16, 18 proximate to the host vehicle 12 ([0042]), suggesting a quorum of vehicles is formed. Hence, Thompson teaches the vehicles determined to be in the predefined window 22 of traffic environment are the select group that communicate data, to the host, that is used to form a consensus block of aggregate data ([0034]), but doesn’t specify a quorum is determined.
Moustafa teaches determining whether the set of vehicles includes enough vehicles to form a quorum ([0042] if a quorum (e.g., a specified amount) of votes is obtained, then the decision component 338 may determine to carry out the course of action; [0053] If a quorum of the vehicles in the platoon (e.g., a specified amount of vehicles) agrees on the course of action, the leader may determine to pursue the course of action) and forming, responsive to determining that the set of vehicles forms a quorum, a course of action ([0042], [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Noh with Moustafa using a quorum in order to ensure safety and efficient traffic management in the surrounding environment as autonomous vehicles collaborate with one another, as suggested by Moustafa ([0002]).

Regarding Claim 19, Thompson discloses program instructions to update the consensus block with data from non-vehicular sensors ([0033], [0037] GPS coordinates are provided by satellites).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noh and Moustafa, further in view of SCHULER et al. (Schuler; US 2019/0287200).
Regarding Claim 3, Thompson doesn’t disclose the consensus block is stored as immutable data in a block-chain database.
In the same field of endeavor, Schuler discloses a computer apparatus, for validating incident-related data records in a distributed electronic ledger is configured to receive a request from an agent to add a proposed incident-related data record associated with an incident to the distributed electronic ledger.  Schuler discloses vehicle information stored in a database ([0082]-[0083]) and vehicle data is stored as immutable data in a block-chain database ([0099]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson, Noh and Moustafa with 
Regarding Claim 14, Thompson discloses a consensus block ([0034]).
Pal teaches vehicle information is stored as immutable data in a block-chain database ([0099]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noh and Moustafa, further in view of Pal et al. (Pal; US 2017/0053461).
Regarding Claim 5, Thompson doesn’t disclose the feedback response comprises alerting first response personnel.
In the same field of endeavor, Pal discloses a method for detecting an accident of a vehicle, the method including: receiving a movement dataset collected at least at one of a location sensor and a motion sensor arranged within the vehicle, during a time period of movement of the vehicle, extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period, detecting a vehicular accident event from processing the set of movement features with an accident detection model, and in response to detecting the vehicular accident event, automatically initiating an accident response action.
Pal discloses feedback response comprises alerting first response personnel ([0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson, Noh and Moustafa with Pal alerting personnel in order to initiate accident response actions in response to detection of a vehicular accident, as suggested by Pal ([0022]).
.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noh and Moustafa, further in view of GUPTA et al. (Gupta; US 2017/0132922).
Regarding Claim 7, Thompson doesn’t disclose the feedback response comprises commanding the mapped vehicle to perform an action.
In the same field of endeavor, Gupta discloses a system for communication of a message to a vehicle are disclosed herein. The system comprises one or more circuits in an electronic control unit (ECU) of a first vehicle that is communicatively coupled to a display device. Vehicle information of one or more vehicles, included in an image frame of the plurality of image frames, is received from the one or more vehicles via a wireless network. A first input corresponding to a selection of a vehicle from the one or more vehicles included in the image frame, is received. Vehicle information associated with the selected vehicle is identified. A second input that corresponds to a selection of an information item to be communicated to the selected vehicle, is received. The selected information item is communicated to the selected vehicle.
Gupta discloses feedback response comprises commanding the mapped vehicle to perform an action ([0045] determine the target vehicle 106 from the one or more vehicles based on the identified vehicle information. The ECU 120 may be configured to communicate a message to the determined target vehicle 106. The communicated message may be a pull-over message; [0047] the received message is a pull-over message, a visual alert, such as "PULL OVER").

Regarding Claim 15, Gupta discloses the feedback response comprises commanding the mapped vehicle to perform an action ([0045], [0047]).
Regarding Claim 20, Gupta discloses the response comprises commanding the mapped vehicle to perform an action ([0045], [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noh and Moustafa, further in view of Avery et al. (Avery; US 2010/0214085).
Regarding Claim 9, Thompson doesn’t disclose at least one of the vehicles in the set of vehicles is autonomously-controlled. 
In the same field of endeavor, Avery discloses a method for using vehicle-to-vehicle cooperative communications for traffic collision avoidance. One vehicle detects a "situation", such as a pedestrian within the crosswalk, where an "offending object" is in or near a roadway feature, which could result in a collision. The detecting vehicle informs a second vehicle via wireless communications, of the detecting vehicle's GPS location, the GPS location of the detected object, and the GPS location of the roadway feature, i.e., a crosswalk boundary. Additional data about the "offending object" can include its speed and heading. A receiving vehicle receives this data and takes appropriate avoidance action.
Avery discloses an autonomously-controlled vehicle ([0016] examples of responses can range from simply alerting the driver, to fully autonomous control of the vehicle to stop or otherwise modify its trajectory).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson, Noh and Moustafa with Avery using autonomous control in order to provide automatic safety responses to stop or otherwise modify direction of the vehicle to avoid a collision, as suggested by Avery ([0015]-[0016]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noh and Moustafa, further in view of Chandra et al. (Chandra; US 2011/0025527).
Regarding Claim 16, Thompson doesn’t disclose computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.
In the same field of endeavor, Chandra discloses techniques for generating driving information based on one or more driver inputs are provided. The techniques include receiving information about one or more triggering factors from at least one of one or more internal entities and one or more external entities, using the information to generate a message about the one or more triggering factors, and sending the message to one or more additional drivers.
Chandra discloses computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0030] the techniques depicted in FIG. 3 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson, Noh and Moustafa with Chandra using transferred code in order to provide a system that allows drivers to communicate intention especially as a group and more robust communication capabilities, as suggested by Chandra ([0003]).
Regarding Claim 17, Chandra discloses computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0030] the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code are downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system).


Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685